NIES, Circuit Judge,
concurring.
I concur in affirming the judgment of the trial court. In my view, appellants have failed to carry the burden of showing reversible error.
On the issue of infringement, appellants argue that the district court erred in holding that the Westinghouse “device” possesses a means to correlate and combine. Aleo correctly asserts that claims 1, 2, and 3 require no such means. Those claims cover a device which produces data which is capable of being correlated and combined. Westinghouse’s equipment also produces such data. Thus, the district court’s holding — which was made, in any event, only with respect to claim 3 — is harmless error. With respect to claims 7, 8, and 10, the method claims, those claims do include a step of correlating and combining the data. Westinghouse conceded that it does on occasion itself correlate or combine information, not merely furnish the data to others. Thus, that limitation in the method claims is met. I agree with Judge Friedman’s infringement analysis in other respects and agree that all claims were proved to be infringed.
I also concur with Judge Friedman that the district court’s conclusion that the claims are not invalid under section 103 cannot be disturbed. I believe, however, Judge Friedman misreads the district court’s differentiation of the subject claims over the prior art Gunkel patent. Precisely, the district court spoke of no prior art teaching the correlation of reflected and unreflected signals. That Gunkel combined signals from multiple transducers *1504does not contradict the district court. Thus, I do not agree that the district court “failed to recognize” that Gunkel taught combining signals. Gunkel is irrelevant to the point the court was making. Indeed, I believe much labor is expended unnecessarily to uphold the patent on the record before us. Given the unique problems of on-site inspection of huge turbine rotors, Westinghouse’s argument that the claims would have been obvious from the teachings of various prior art references appears to me to be a classic case of hindsight selection. Moreover, the reaction of Westinghouse personnel to the demonstration of Alco’s device is persuasive as indicia of nonobviousness.
The dissent rejects the evidence of commercial success on the ground that the success must be attributed to Alco’s services, not to the invention. The dissent considers that the examiner erroneously allowed amendments to the claims with respect to combining and correlating data which have no support in the specification. I disagree. Although raised below, there is no section 112 issue on appeal directed to the adequacy of the disclosure to support the claim language with respect to correlating and combining data. Such an assertion of error would be meritless. A fair reading of the specification supports the language of the claims, including the specific step in the method. The whole purpose of the acquisition of the data is to put the data together in a meaningful way so that the location and nature of flaws can be determined. The actual techniques for correlation and combining data are admitted by the parties to be well known in the prior art and are, thus, not required to be described in the specification. Thus, I depart from the dissent’s analysis of this issue as a predicate for the denigration of the evidence of commercial success.
One final point, the panel has considered the question of this court’s jurisdiction over the appeal, which depends upon the jurisdiction of the district court being based on 28 U.S.C. § 1338(a). That section, in turn, requires that the claim arise under “an Act of Congress relating to patents.” This suit is based on 16 U.S.C. § 831r which is part of an Act “[t]o improve the navigability and to provide for the flood control of the Tennessee River” and similar purposes. Judges Friedman and Rich conclude that the claim arises under an Act relating to patents; I do not. In my view a 16 U.S.C. § 831r claim against TVA is more comparable to a claim under 28 U.S.C. § 1498 (1982) for reasonable compensation for use of a patented invention by the government, which does not arise under a patent statute, Motorola, Inc. v. United States, 729 F.2d 765, 768, 221 USPQ 297, 299 (Fed.Cir.1984), and cases cited therein, than to a claim for patent infringement under 35 U.S.C. § 271. The only decision directly bearing on this question was rendered in this very case by Judge Brown (reported at 448 F.Supp. 1175 (1978)). In dismissing a claim against Westinghouse, Judge Brown held that Westinghouse could not be an infringer in view of the right of TVA to use the patented invention. Thus, this is a suit for compensation for a lawful use, not a suit for unlawful, i.e., infringing, use. That the word “infringed” as well as “used” appears in 16 U.S.C. § 831r does not mean that Alco’s claim is necessarily for patent infringement or arises under an act relating to patents.